Opinion filed January 21, 2010




                                               In The


   Eleventh Court of Appeals
                                           ____________

                                      No. 11-09-00291-CR
                                          __________

                        BENJAMIN ISAIAH WOLFE, Appellant

                                                  V.

                                 STATE OF TEXAS, Appellee


                        On Appeal from the County Court at Law No. 2

                                       Taylor County, Texas

                                 Trial Court Cause No. 2-1058-08


                             MEMORANDUM OPINION
       The jury convicted Benjamin Isaiah Wolfe of harassment, and the trial court assessed his
punishment at confinement for 180 days and a $1,000 fine. The imposition of the confinement
portion of the sentence was suspended, and appellant was placed on community supervision for
twenty-four months. We dismiss.
       The clerk of the trial court has notified this court in writing that appellant has failed to make
arrangements to pay for the clerk’s record. Appellant did not file an affidavit of inability to pay for
the record and has not been declared unable to pay costs. The failure to file the clerk’s record
appears to be due to appellant’s actions. TEX . R. APP . P. 37.3(b).
       The appeal is dismissed.


                                                      PER CURIAM


January 21, 2010
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2